Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of amendment filed 07 October 2022 in which claims 1, 10, and 18 are amended.  Claims 1-20 are currently pending and an office action on the merit follows.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0211652 by Cope et al. (“Cope”) in view of U.S. Pub. No. 2011/0209092 by Tarte et al. (“Tarte”).

	As to claim 1, Cope discloses a method for providing context-relevant information in an instrument cluster for display on a screen in a vehicle (Cope, FIG. 7 shows an exemplary method 700 of the invention for displaying images of an instrument panel.. Figure 7, ¶ [0069]), comprising:
displaying the instrument cluster in a first content view of a set of content views (Cope, the display 202 is adapted to display images related to vehicle status, operation and performance, such as images of a tachometer 204, speedometer, 206, gear indicator 208, fuel indicator 210, etc., which define vehicle gauges. Figure 2A, ¶ [0050]);
receiving an indication of a user selection to change the displayed first content view to a contextual content view (Cope, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077]);
receiving signaling data from a plurality of data sources (Cope, at block 702 a data signal is received. For example, as discussed above, a data signal sent from an interface unit 514 of a vehicle or from another source may be received by a display module 504. Figure 7, ¶ [0069]), the signaling data including data about physical conditions experienced by the vehicle derived from sensor readings from sensors included on the vehicle;
evaluating the signaling data to determine whether a contextual state is associated with at least part of the signaling data (Cope, At block 704 the characteristics of the display to be generated is determined. For example, the processor 510 determines what image is to be displayed on the display panel. As previously mentioned, a plurality of different modes or schemes can be stored in memory and the characteristics of the desired image to be displayed may vary depending upon which scheme or mode is employed. Figure 7, ¶ [0069]); and
in response to determining that at least part of the signaling data is associated with a contextual state, displaying the instrument cluster in the contextual view, wherein displaying the instrument cluster in the contextual view comprises displaying a set of driving-context-relevant information in the displayed instrument cluster based on the contextual state (Cope, At block 710 a desired image is generated on the display panel in response to the drive signals. For example, in the exemplary embodiment where the display panel is an addressable EL panel, the driver circuitry may provide voltages to the display panel 202 so that the appropriate pixels are illuminated in the display panel 202 to generate the desired image. Figure 7, ¶ [0072]) (Cope, The instrument panel 900 may be capable of providing images of a variety of gauges such as a speedometer 920, tachometer 922, headlight indicator 924, oil pressure gauge 926, fuel gauge 928, temperature gauge 930, voltmeter 932, turn signal indicator 934, cruise control indicator 936, fuel economy indicator 938, and a navigation indicator 940 among others. The characteristics of the gauges may change, and gauges may be added or removed, depending upon the particular mode in which the instrument panel is operating. For example, in a default mode a display panel 900 may display image 902 as shown in FIG. 9A with the gauges in a default size and location. If a user selects a sport mode then the display panel 900 may display image 904 shown in FIG. 9B which has an enlarged tachometer 922. In a highway mode shown in FIG. 9C the displayed image 906 may have an enlarged cruise control gauge 936 and an enlarged portion of the speedometer 920 in the range of typical highway speeds. In an economy mode (FIG. 9D) the display panel 900 may generate an enlarged image 908 of a fuel economy indicator 938 and a fuel gauge 928. In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942. Figures 9A-9E, ¶ [0078]).
Cope does not expressly teach the signaling data including data about physical conditions experienced by the vehicle derived from sensor readings from sensors included on the vehicle;
Tarte teaches a graphical display system of a vehicle wherein the signaling data including data about physical conditions experienced by the vehicle derived from sensor readings from sensors included on the vehicle (Tarte, In this instance, however, a scrollable graphical element that provides information about an abnormal vehicle condition is also rendered on the shared screen area 206. Specifically, the "TRANS. TEMP." graphical element 220 that was previously allocated an "off-screen" location is rendered. In this example, an abnormally high transmission temperature was detected. In response, the graphical element associated with the abnormal reading (i.e., the " TRANS. TEMP." graphical element 220) is immediately displayed to notify the vehicle operator of the abnormal vehicle condition. A graphical element that conveys information about the abnormal vehicle condition may be assigned a priority so that the graphical element is displayed in a way to attract the attention of the vehicle operator. In the example depicted in FIG. 2E, the " TRANS. TEMP." graphical element 220 may be displayed at a central location on the shared screen area 206. In addition or alternatively, the graphical element 220 may be displayed with increased size, in a color indicative of an abnormal or warning condition (e.g., yellow, red, etc.) and/or flashing in one or more colors, etc. Figure 2E, ¶ [0022]);
The combination of Cope and Tarte teaches the detection/evaluation of abnormally high transmission temperature and then displaying that in the center of the vehicular display to alert the user.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cope’s instrument panel display to include Tarte’s vehicle abnormality detection and display because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Cope to include Tarte is explicitly provided by Tarte, stating that in response to abnormal reading, the vehicle operator is immediately notified of the condition (Tarte, ¶ [0022]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Cope’s instrument panel display to include Tarte’s vehicle abnormality detection and display with the motivation of notifying the user when the vehicle has an improper operating state.  The person of ordinary skill in the art would have recognized the benefit of improving safety and reducing potential damage to the vehicle.
	Thus, Cope, as modified by Tarte, teaches the detection of physical conditions of the vehicle and display if they are abnormal.
As to claim 2, Cope, as modified by Tarte, teaches the method wherein evaluating the signaling data comprises:
determining whether one or a combination of signaling data values or a change in signaling data values correspond with one or more defined conditions (Cope, the user input device 802 allows a user to select between various pre-programmed operational modes that provide different display characteristics. For example, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077]) (Tarte, In this instance, however, a scrollable graphical element that provides information about an abnormal vehicle condition is also rendered on the shared screen area 206. Specifically, the "TRANS. TEMP." graphical element 220 that was previously allocated an "off-screen" location is rendered. In this example, an abnormally high transmission temperature was detected. In response, the graphical element associated with the abnormal reading (i.e., the " TRANS. TEMP." graphical element 220) is immediately displayed to notify the vehicle operator of the abnormal vehicle condition. A graphical element that conveys information about the abnormal vehicle condition may be assigned a priority so that the graphical element is displayed in a way to attract the attention of the vehicle operator. In the example depicted in FIG. 2E, the " TRANS. TEMP." graphical element 220 may be displayed at a central location on the shared screen area 206. Figure 2E, ¶ [0022]); and
in response to determining that one or a combination of signaling data values or a change in signaling data values correspond with one or more defined conditions, determining whether the one or more defined conditions are associated with the contextual state (Cope, the user input device 802 allows a user to select between various pre-programmed operational modes that provide different display characteristics. For example, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077])(Cope, The different operational modes may be stored in memory 512 of the display module 504 as various instruction sets that may be used by the processor 510 of the display module 504 to generate appropriate control signals. The display module 504 is adapted to receive a user selection signal from the user input device 802 indicating a desired operational mode. Figure 8, ¶ [0079]). In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 3, Cope, as modified by Tarte, teaches the method wherein in response to determining that the one or more defined conditions are associated with the contextual state:
determining the set of driving-context-relevant information to include in the contextual view (Cope, The instrument panel 900 may be capable of providing images of a variety of gauges such as a speedometer 920, tachometer 922, headlight indicator 924, oil pressure gauge 926, fuel gauge 928, temperature gauge 930, voltmeter 932, turn signal indicator 934, cruise control indicator 936, fuel economy indicator 938, and a navigation indicator 940 among others. The characteristics of the gauges may change, and gauges may be added or removed, depending upon the particular mode in which the instrument panel is operating. For example, in a default mode a display panel 900 may display image 902 as shown in FIG. 9A with the gauges in a default size and location. If a user selects a sport mode then the display panel 900 may display image 904 shown in FIG. 9B which has an enlarged tachometer 922. In a highway mode shown in FIG. 9C the displayed image 906 may have an enlarged cruise control gauge 936 and an enlarged portion of the speedometer 920 in the range of typical highway speeds. In an economy mode (FIG. 9D) the display panel 900 may generate an enlarged image 908 of a fuel economy indicator 938 and a fuel gauge 928. In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942. Figures 9A-9E, ¶ [0078]).
As to claim 4, Cope, as modified by Tarte, teaches the method wherein determining the set of driving-context-relevant information to include in the contextual view comprises determining one or more gauges that are relevant to the one or more defined conditions associated with the contextual state (Cope, If a user selects a sport mode then the display panel 900 may display image 904 shown in FIG. 9B which has an enlarged tachometer 922. In a highway mode shown in FIG. 9C the displayed image 906 may have an enlarged cruise control gauge 936 and an enlarged portion of the speedometer 920 in the range of typical highway speeds. In an economy mode (FIG. 9D) the display panel 900 may generate an enlarged image 908 of a fuel economy indicator 938 and a fuel gauge 928. In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942. Figures 9A-9E, ¶ [0078]).
As to claim 6, Cope, as modified by Tarte, teaches the method wherein determining the set of driving-context-relevant information to include in the contextual view comprises determining information selected by a user to include for the contextual view of the contextual state (Cope, the user input device 802 allows a user to select between various pre-programmed operational modes that provide different display characteristics. For example, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077])(Cope, the user may create a personalized mode that can be activated when the user operates the vehicle. For example, an operator may be prompted to enter his or her preferences on an input device, such as desired colors, brightness levels, gauges, etc. This mode could then be saved in memory and associated with the operator. For example, the user could be assigned a user identification which could be associated with his selected preferences. ¶ [0081]).
As to claim 7, Cope, as modified by Tarte, teaches the method wherein displaying the set of driving-context-relevant information in the displayed instrument cluster comprises displaying the set of driving-context-relevant information according to user-configured settings (Cope, the user input device 802 allows a user to select between various pre-programmed operational modes that provide different display characteristics. For example, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077])(Cope, the user may create a personalized mode that can be activated when the user operates the vehicle. For example, an operator may be prompted to enter his or her preferences on an input device, such as desired colors, brightness levels, gauges, etc. This mode could then be saved in memory and associated with the operator. For example, the user could be assigned a user identification which could be associated with his selected preferences. ¶ [0081]).
As to claim 8, Cope, as modified by Tarte, teaches the method wherein prior to displaying the instrument cluster in the first content view, receiving user input of one or more user-configured settings associated with at least one of:
inclusion of a gauge or message in the contextual view of the contextual state;
placement of the gauge or message in the contextual view;
display attributes of the gauge or message in the contextual view (Cope, the user may create a personalized mode that can be activated when the user operates the vehicle. For example, an operator may be prompted to enter his or her preferences on an input device, such as desired colors, brightness levels, gauges, etc. This mode could then be saved in memory and associated with the operator. For example, the user could be assigned a user identification which could be associated with his selected preferences. ¶ [0081]). Cope teaches the user presetting the preferences for a personalized mode which the user may modify the gauges display properties.
As to claim 9, Cope, as modified by Tarte, teaches the method wherein determining that at least part of the signaling data is associated with the contextual state comprises determining that at least part of the signaling data is associated with one of:
a highway/steady state;
a city state;
a night state;
a day state;
a standstill state;
a parking state;
a hill climb state;
a descent/downhill state;
a beginning trip state (Cope, In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942, Figure 9E, ¶ [0078]); or
an ending trip/approaching destination state.
As to claim 10, Cope discloses a system for providing context-relevant information in an instrument cluster for display on a screen in a vehicle (Cope, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077]); the system comprising:
at least one processor (Cope, processor 510, Figure 8);
a memory storage device including instructions (Cope, The memory 512 may store the necessary programs to operate the processor 510, Figure 8, ¶ [0061]) that when executed by the at least one processor are configured to:
display the instrument cluster in a first content view of a set of content views (Cope, the display 202 is adapted to display images related to vehicle status, operation and performance, such as images of a tachometer 204, speedometer, 206, gear indicator 208, fuel indicator 210, etc., which define vehicle gauges. Figure 2A, ¶ [0050]); 
receive an indication of a user selection to change the displayed first content view to a contextual content view (Cope, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077]);
receive signaling data from a plurality of data sources (Cope, at block 702 a data signal is received. For example, as discussed above, a data signal sent from an interface unit 514 of a vehicle or from another source may be received by a display module 504. Figure 7, ¶ [0069]), the signaling data including data about physical conditions experienced by the vehicle derived from sensor readings from sensors included on the vehicle;
evaluate the signaling data to determine whether a contextual state is associated with at least part of the signaling data (Cope, At block 704 the characteristics of the display to be generated is determined. For example, the processor 510 determines what image is to be displayed on the display panel. As previously mentioned, a plurality of different modes or schemes can be stored in memory and the characteristics of the desired image to be displayed may vary depending upon which scheme or mode is employed. Figure 7, ¶ [0069]); and 
in response to determining that at least part of the signaling data is associated with a contextual state, display the instrument cluster in the contextual view, wherein in displaying the instrument cluster in the contextual view, the system is configured to display a set of driving-context-relevant information in the displayed instrument cluster based on the contextual state (Cope, At block 710 a desired image is generated on the display panel in response to the drive signals. For example, in the exemplary embodiment where the display panel is an addressable EL panel, the driver circuitry may provide voltages to the display panel 202 so that the appropriate pixels are illuminated in the display panel 202 to generate the desired image. Figure 7, ¶ [0072]) (Cope, The instrument panel 900 may be capable of providing images of a variety of gauges such as a speedometer 920, tachometer 922, headlight indicator 924, oil pressure gauge 926, fuel gauge 928, temperature gauge 930, voltmeter 932, turn signal indicator 934, cruise control indicator 936, fuel economy indicator 938, and a navigation indicator 940 among others. The characteristics of the gauges may change, and gauges may be added or removed, depending upon the particular mode in which the instrument panel is operating. For example, in a default mode a display panel 900 may display image 902 as shown in FIG. 9A with the gauges in a default size and location. If a user selects a sport mode then the display panel 900 may display image 904 shown in FIG. 9B which has an enlarged tachometer 922. In a highway mode shown in FIG. 9C the displayed image 906 may have an enlarged cruise control gauge 936 and an enlarged portion of the speedometer 920 in the range of typical highway speeds. In an economy mode (FIG. 9D) the display panel 900 may generate an enlarged image 908 of a fuel economy indicator 938 and a fuel gauge 928. In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942. Figures 9A-9E, ¶ [0078]).
Cope does not expressly teach the signaling data including data about physical conditions experienced by the vehicle derived from sensor readings from sensors included on the vehicle;
Tarte teaches a graphical display system of a vehicle wherein the signaling data including data about physical conditions experienced by the vehicle derived from sensor readings from sensors included on the vehicle (Tarte, In this instance, however, a scrollable graphical element that provides information about an abnormal vehicle condition is also rendered on the shared screen area 206. Specifically, the "TRANS. TEMP." graphical element 220 that was previously allocated an "off-screen" location is rendered. In this example, an abnormally high transmission temperature was detected. In response, the graphical element associated with the abnormal reading (i.e., the " TRANS. TEMP." graphical element 220) is immediately displayed to notify the vehicle operator of the abnormal vehicle condition. A graphical element that conveys information about the abnormal vehicle condition may be assigned a priority so that the graphical element is displayed in a way to attract the attention of the vehicle operator. In the example depicted in FIG. 2E, the " TRANS. TEMP." graphical element 220 may be displayed at a central location on the shared screen area 206. In addition or alternatively, the graphical element 220 may be displayed with increased size, in a color indicative of an abnormal or warning condition (e.g., yellow, red, etc.) and/or flashing in one or more colors, etc. Figure 2E, ¶ [0022]);
The combination of Cope and Tarte teaches the detection/evaluation of abnormally high transmission temperature and then displaying that in the center of the vehicular display to alert the user.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cope’s instrument panel display to include Tarte’s vehicle abnormality detection and display because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Cope to include Tarte is explicitly provided by Tarte, stating that in response to abnormal reading, the vehicle operator is immediately notified of the condition (Tarte, ¶ [0022]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Cope’s instrument panel display to include Tarte’s vehicle abnormality detection and display with the motivation of notifying the user when the vehicle has an improper operating state.  The person of ordinary skill in the art would have recognized the benefit of improving safety and reducing potential damage to the vehicle.
	Thus, Cope, as modified by Tarte, teaches the detection of physical conditions of the vehicle and display if they are abnormal.
As to claim 11, Cope, as modified by Tarte, teaches the system wherein in evaluating the signaling data, the system is configured to: 
determine whether one or a combination of signaling data values or a change in signaling data values correspond with one or more defined conditions (Cope, the user input device 802 allows a user to select between various pre-programmed operational modes that provide different display characteristics. For example, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077]) (Tarte, In this instance, however, a scrollable graphical element that provides information about an abnormal vehicle condition is also rendered on the shared screen area 206. Specifically, the "TRANS. TEMP." graphical element 220 that was previously allocated an "off-screen" location is rendered. In this example, an abnormally high transmission temperature was detected. In response, the graphical element associated with the abnormal reading (i.e., the " TRANS. TEMP." graphical element 220) is immediately displayed to notify the vehicle operator of the abnormal vehicle condition. A graphical element that conveys information about the abnormal vehicle condition may be assigned a priority so that the graphical element is displayed in a way to attract the attention of the vehicle operator. In the example depicted in FIG. 2E, the " TRANS. TEMP." graphical element 220 may be displayed at a central location on the shared screen area 206. Figure 2E, ¶ [0022]); and 
in response to a determination that one or a combination of signaling data values or a change in signaling data values correspond with one or more defined conditions, determine whether the one or more defined conditions are associated with the contextual state (Cope, the user input device 802 allows a user to select between various pre-programmed operational modes that provide different display characteristics. For example, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077])(Cope, The different operational modes may be stored in memory 512 of the display module 504 as various instruction sets that may be used by the processor 510 of the display module 504 to generate appropriate control signals. The display module 504 is adapted to receive a user selection signal from the user input device 802 indicating a desired operational mode. Figure 8, ¶ [0079]). In addition, the motivation used is the same as in the rejection of claim 10.
As to claim 12, Cope, as modified by Tarte, teaches the system wherein in response to the determination that the one or more defined conditions are associated with the contextual state, the system is further configured to determine the set of driving-context-relevant information to include in the contextual view (Cope, The instrument panel 900 may be capable of providing images of a variety of gauges such as a speedometer 920, tachometer 922, headlight indicator 924, oil pressure gauge 926, fuel gauge 928, temperature gauge 930, voltmeter 932, turn signal indicator 934, cruise control indicator 936, fuel economy indicator 938, and a navigation indicator 940 among others. The characteristics of the gauges may change, and gauges may be added or removed, depending upon the particular mode in which the instrument panel is operating. For example, in a default mode a display panel 900 may display image 902 as shown in FIG. 9A with the gauges in a default size and location. If a user selects a sport mode then the display panel 900 may display image 904 shown in FIG. 9B which has an enlarged tachometer 922. In a highway mode shown in FIG. 9C the displayed image 906 may have an enlarged cruise control gauge 936 and an enlarged portion of the speedometer 920 in the range of typical highway speeds. In an economy mode (FIG. 9D) the display panel 900 may generate an enlarged image 908 of a fuel economy indicator 938 and a fuel gauge 928. In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942. Figures 9A-9E, ¶ [0078]).
As to claim 13, Cope, as modified by Tarte, teaches the system wherein the set of driving-context-relevant information comprises one or more gauges that are relevant to the one or more defined conditions associated with the contextual state (Cope, If a user selects a sport mode then the display panel 900 may display image 904 shown in FIG. 9B which has an enlarged tachometer 922. In a highway mode shown in FIG. 9C the displayed image 906 may have an enlarged cruise control gauge 936 and an enlarged portion of the speedometer 920 in the range of typical highway speeds. In an economy mode (FIG. 9D) the display panel 900 may generate an enlarged image 908 of a fuel economy indicator 938 and a fuel gauge 928. In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942. Figures 9A-9E, ¶ [0078]).
As to claim 15, Cope, as modified by Tarte, teaches the system wherein the set of driving-context-relevant information includes a gauge or message selected for inclusion by a driver of the vehicle (Cope, the user may create a personalized mode that can be activated when the user operates the vehicle. For example, an operator may be prompted to enter his or her preferences on an input device, such as desired colors, brightness levels, gauges, etc. This mode could then be saved in memory and associated with the operator. For example, the user could be assigned a user identification which could be associated with his selected preferences. ¶ [0081]).
As to claim 16, Cope, as modified by Tarte, teaches the system wherein in displaying the set of driving-context-relevant information in the displayed instrument cluster, the system is configured to display the set of driving-context-relevant information according to user-configured settings (Cope, the user input device 802 allows a user to select between various pre-programmed operational modes that provide different display characteristics. For example, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077])(Cope, the user may create a personalized mode that can be activated when the user operates the vehicle. For example, an operator may be prompted to enter his or her preferences on an input device, such as desired colors, brightness levels, gauges, etc. This mode could then be saved in memory and associated with the operator. For example, the user could be assigned a user identification which could be associated with his selected preferences. ¶ [0081]).
As to claim 17, Cope, as modified by Tarte, teaches the system wherein the contextual state is one of:
a highway/steady state;
a city state;
a night state;
a day state;
a standstill state;
a parking state;
a hill climb state;
a descent/downhill state;
a beginning trip state (Cope, In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942, Figure 9E, ¶ [0078]); or
an ending trip/approaching destination state.
As to claim 18, Cope discloses a computer readable storage device including computer readable instructions (Cope, The memory 512 may store the necessary programs to operate the processor 510, Figure 8, ¶ [0061]), which when executed by a processing unit are configured to provide one or a combination of:
displaying the instrument cluster in a first content view of a set of content views (Cope, the display 202 is adapted to display images related to vehicle status, operation and performance, such as images of a tachometer 204, speedometer, 206, gear indicator 208, fuel indicator 210, etc., which define vehicle gauges. Figure 2A, ¶ [0050]); 
receiving an indication of a user selection to change the displayed first content view to a contextual content view (Cope, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077]);
receiving signaling data from a plurality of data sources (Cope, at block 702 a data signal is received. For example, as discussed above, a data signal sent from an interface unit 514 of a vehicle or from another source may be received by a display module 504. Figure 7, ¶ [0069]), the signaling data including data about physical conditions experienced by the vehicle derived from sensor readings from sensors included on the vehicle;
evaluating the signaling data to determine whether a contextual state is associated with at least part of the signaling data (Cope, At block 704 the characteristics of the display to be generated is determined. For example, the processor 510 determines what image is to be displayed on the display panel. As previously mentioned, a plurality of different modes or schemes can be stored in memory and the characteristics of the desired image to be displayed may vary depending upon which scheme or mode is employed. Figure 7, ¶ [0069]); and
in response to determining that at least part of the signaling data is associated with a contextual state, displaying the instrument cluster in the contextual view, wherein displaying the instrument cluster in the contextual view comprises displaying a set of driving-context-relevant information in the displayed instrument cluster based on the contextual state (Cope, At block 710 a desired image is generated on the display panel in response to the drive signals. For example, in the exemplary embodiment where the display panel is an addressable EL panel, the driver circuitry may provide voltages to the display panel 202 so that the appropriate pixels are illuminated in the display panel 202 to generate the desired image. Figure 7, ¶ [0072]) (Cope, The instrument panel 900 may be capable of providing images of a variety of gauges such as a speedometer 920, tachometer 922, headlight indicator 924, oil pressure gauge 926, fuel gauge 928, temperature gauge 930, voltmeter 932, turn signal indicator 934, cruise control indicator 936, fuel economy indicator 938, and a navigation indicator 940 among others. The characteristics of the gauges may change, and gauges may be added or removed, depending upon the particular mode in which the instrument panel is operating. For example, in a default mode a display panel 900 may display image 902 as shown in FIG. 9A with the gauges in a default size and location. If a user selects a sport mode then the display panel 900 may display image 904 shown in FIG. 9B which has an enlarged tachometer 922. In a highway mode shown in FIG. 9C the displayed image 906 may have an enlarged cruise control gauge 936 and an enlarged portion of the speedometer 920 in the range of typical highway speeds. In an economy mode (FIG. 9D) the display panel 900 may generate an enlarged image 908 of a fuel economy indicator 938 and a fuel gauge 928. In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942. Figures 9A-9E, ¶ [0078]).
Cope does not expressly teach the signaling data including data about physical conditions experienced by the vehicle derived from sensor readings from sensors included on the vehicle;
Tarte teaches a graphical display system of a vehicle wherein the signaling data including data about physical conditions experienced by the vehicle derived from sensor readings from sensors included on the vehicle (Tarte, In this instance, however, a scrollable graphical element that provides information about an abnormal vehicle condition is also rendered on the shared screen area 206. Specifically, the "TRANS. TEMP." graphical element 220 that was previously allocated an "off-screen" location is rendered. In this example, an abnormally high transmission temperature was detected. In response, the graphical element associated with the abnormal reading (i.e., the " TRANS. TEMP." graphical element 220) is immediately displayed to notify the vehicle operator of the abnormal vehicle condition. A graphical element that conveys information about the abnormal vehicle condition may be assigned a priority so that the graphical element is displayed in a way to attract the attention of the vehicle operator. In the example depicted in FIG. 2E, the " TRANS. TEMP." graphical element 220 may be displayed at a central location on the shared screen area 206. In addition or alternatively, the graphical element 220 may be displayed with increased size, in a color indicative of an abnormal or warning condition (e.g., yellow, red, etc.) and/or flashing in one or more colors, etc. Figure 2E, ¶ [0022]);
The combination of Cope and Tarte teaches the detection/evaluation of abnormally high transmission temperature and then displaying that in the center of the vehicular display to alert the user.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cope’s instrument panel display to include Tarte’s vehicle abnormality detection and display because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Cope to include Tarte is explicitly provided by Tarte, stating that in response to abnormal reading, the vehicle operator is immediately notified of the condition (Tarte, ¶ [0022]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Cope’s instrument panel display to include Tarte’s vehicle abnormality detection and display with the motivation of notifying the user when the vehicle has an improper operating state.  The person of ordinary skill in the art would have recognized the benefit of improving safety and reducing potential damage to the vehicle.
	Thus, Cope, as modified by Tarte, teaches the detection of physical conditions of the vehicle and display if they are abnormal.
As to claim 19, Cope, as modified by Tarte, teaches the computer readable storage device wherein evaluating the signaling data comprises:
determining whether one or a combination of signaling data values or a change in signaling data values correspond with one or more defined conditions (Cope, the user input device 802 allows a user to select between various pre-programmed operational modes that provide different display characteristics. For example, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077]) (Tarte, In this instance, however, a scrollable graphical element that provides information about an abnormal vehicle condition is also rendered on the shared screen area 206. Specifically, the "TRANS. TEMP." graphical element 220 that was previously allocated an "off-screen" location is rendered. In this example, an abnormally high transmission temperature was detected. In response, the graphical element associated with the abnormal reading (i.e., the " TRANS. TEMP." graphical element 220) is immediately displayed to notify the vehicle operator of the abnormal vehicle condition. A graphical element that conveys information about the abnormal vehicle condition may be assigned a priority so that the graphical element is displayed in a way to attract the attention of the vehicle operator. In the example depicted in FIG. 2E, the " TRANS. TEMP." graphical element 220 may be displayed at a central location on the shared screen area 206. Figure 2E, ¶ [0022]); and
in response to determining that one or a combination of signaling data values or a change in signaling data values correspond with one or more defined conditions, determining whether the one or more defined conditions are associated with the contextual state (Cope, the user input device 802 allows a user to select between various pre-programmed operational modes that provide different display characteristics. For example, a mode selector switch 804 may be provided which allows a user to select from a list of modes, such as sport, highway, economy and normal mode for an automobile. Figure 8, ¶ [0077])(Cope, The different operational modes may be stored in memory 512 of the display module 504 as various instruction sets that may be used by the processor 510 of the display module 504 to generate appropriate control signals. The display module 504 is adapted to receive a user selection signal from the user input device 802 indicating a desired operational mode. Figure 8, ¶ [0079]). In addition, the motivation used is the same as in the rejection of claim 18.
As to claim 20, Cope, as modified by Tarte, teaches the computer readable storage device wherein in response to determining that the one or more defined conditions are associated with the contextual state: 
determining the set of driving-context-relevant information to include in the contextual view (Cope, The instrument panel 900 may be capable of providing images of a variety of gauges such as a speedometer 920, tachometer 922, headlight indicator 924, oil pressure gauge 926, fuel gauge 928, temperature gauge 930, voltmeter 932, turn signal indicator 934, cruise control indicator 936, fuel economy indicator 938, and a navigation indicator 940 among others. The characteristics of the gauges may change, and gauges may be added or removed, depending upon the particular mode in which the instrument panel is operating. For example, in a default mode a display panel 900 may display image 902 as shown in FIG. 9A with the gauges in a default size and location. If a user selects a sport mode then the display panel 900 may display image 904 shown in FIG. 9B which has an enlarged tachometer 922. In a highway mode shown in FIG. 9C the displayed image 906 may have an enlarged cruise control gauge 936 and an enlarged portion of the speedometer 920 in the range of typical highway speeds. In an economy mode (FIG. 9D) the display panel 900 may generate an enlarged image 908 of a fuel economy indicator 938 and a fuel gauge 928. In a trip mode (FIG. 9E) the display panel 900 may generate an image 910 that more conspicuously displays a navigation system 940 and a range indicator 942. Figures 9A-9E, ¶ [0078]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0211652 by Cope et al. (“Cope”) in view of U.S. Pub. No. 2011/0209092 by Tarte et al. (“Tarte”) and in further view of U.S. Patent No. 9,457,665 by Boss et al. (Boss”).

As to claim 5, Cope, as modified by Tarte, does not expressly disclose the method wherein determining the set of driving-context-relevant information to include in the contextual view comprises determining one or more messages that are relevant to the one or more defined conditions associated with the contextual state.
Boss teaches an adaptive automatically-reconfigurable vehicle instrument display wherein determining the set of driving-context-relevant information to include in the contextual view comprises determining one or more messages that are relevant to the one or more defined conditions associated with the contextual state (Boss, presume that the driver ignores the low fuel warning indicator widget 220 of FIG. 2D and continues to drive. Some time thereafter, when the fuel level is very low, that becomes of primary importance and so the system automatically replaces all of the gauge widgets of FIG. 2D, except the speedometer widget 202a, with a “RESERVE Fuel Warning” 220a to inform the driver that they are into the reserve and must refuel as soon as possible. FIG. 2E illustrates, in simplified form, a representation of the instrument panel display 200 after the fuel level becomes of primary importance. Figures 2D and 2E, Column 6, Row 64 to Column 7, Row 7). 
The combination of Cope, Tarte, and Boss teaches the fuel warning message given priority and contextually displayed as important to the user on the instrument display.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cope’s vehicle instrument display system to include Boss’ automatic fuel warning message because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Boss’ automatic fuel warning message permits prioritized instrument messages based on urgent need.  This known benefit in Boss is applicable to Cope’s vehicle instrument display system as they both share characteristics and capabilities, namely, they are directed to configurable vehicle instrument displays.  Therefore, it would have been recognized that modifying Cope’s vehicle instrument display system to include Boss’ automatic fuel warning message would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Boss’ automatic fuel warning message in configurable vehicle instrument displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Cope, as modified by Tarte and Boss, teaches a contextual message presented to the user in the instrument display based on the contextual state.
	As to claim 14, Cope, as modified by Tarte, does not expressly teach the system wherein the set of driving-context-relevant information comprises one or more messages that are relevant to the one or more defined conditions associated with the contextual state.
Boss teaches an adaptive automatically-reconfigurable vehicle instrument display wherein the set of driving-context-relevant information comprises one or more messages that are relevant to the one or more defined conditions associated with the contextual state (Boss, presume that the driver ignores the low fuel warning indicator widget 220 of FIG. 2D and continues to drive. Some time thereafter, when the fuel level is very low, that becomes of primary importance and so the system automatically replaces all of the gauge widgets of FIG. 2D, except the speedometer widget 202a, with a “RESERVE Fuel Warning” 220a to inform the driver that they are into the reserve and must refuel as soon as possible. FIG. 2E illustrates, in simplified form, a representation of the instrument panel display 200 after the fuel level becomes of primary importance. Figures 2D and 2E, Column 6, Row 64 to Column 7, Row 7). 
The combination of Cope, Tarte, and Boss teaches the fuel warning message given priority and contextually displayed as important to the user on the instrument display.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cope’s vehicle instrument display system to include Boss’ automatic fuel warning message because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Boss’ automatic fuel warning message permits prioritized instrument messages based on urgent need.  This known benefit in Boss is applicable to Cope’s vehicle instrument display system as they both share characteristics and capabilities, namely, they are directed to configurable vehicle instrument displays.  Therefore, it would have been recognized that modifying Cope’s vehicle instrument display system to include Boss’ automatic fuel warning message would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Boss’ automatic fuel warning message in configurable vehicle instrument displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Cope, as modified by Tarte, and Boss, teaches a contextual message presented to the user in the instrument display based on the contextual state.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2008/0224840 by Kawachi teaches a vehicle meter display which presents important information on the display within a viewing position.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691